department of the treasury washington dc person to contact telephone number refer reply to cc ita - plr-145455-02 date date internal_revenue_service number release date index no re ein legend taxpayer law firm year first paralegal second paralegal associate dear this is in reply to your private_letter_ruling request dated date in which you request on behalf of taxpayer an extension of time to make an election under sec_311 of the taxpayer_relief_act_of_1997 sec_311 election for tax_year facts taxpayer is a_trust that is treated as a partnership for federal_income_tax purposes taxpayer is a calendar_year taxpayer plr-145455-02 taxpayer has three partners taxpayer and the partners engaged law firm to prepare their partnership and individual tax returns law firm has prepared the partners’ individual tax returns for over years and has prepared taxpayer’s partnership tax returns since its inception in year throughout this period of more than years law firm has never filed a tax_return on behalf of taxpayer or its partners later than the extended due_date first paralegal was employed by law firm and had prepared the partners’ individual tax returns for the past years first paralegal had prepared taxpayers’ partnership tax returns since its inception in first paralegal retired from law firm associate and second paralegal are employed by law firm and were responsible for preparing the tax returns of taxpayer and the partners associate has an ll m in taxation and has a broad range of experience in partnership and individual tax matters associate works under the supervision of a partner in law firm who has been with law firm for more than years second paralegal has been a paralegal at law firm for years and has prepared and filed tax returns throughout her 27-year professional career associate took primary responsibility for preparing taxpayer’ sec_2001 partnership tax_return second paralegal took primary responsibility for preparing the partners’ individual tax returns in early associate and other tax professionals at law firm advised taxpayer of its option to make a sec_311 election for certain capital assets taxpayer decided to make the sec_311 election which necessitated the appraisal of certain assets second paralegal filed an extension for taxpayer to file it sec_2001 partnership tax_return until date second paralegal filed an extension for the partners to file their individual tax returns until date through the spring and summer of law firm was working with appraisers and others to value assets held by taxpayer for purposes of making the sec_311 election associate and others at law firm mistakenly assumed that second paralegal had extended the due_date for taxpayer’ sec_2001 partnership tax_return until date the extended due_date for the partners’ individual tax returns consequently taxpayer’ sec_2001 partnership tax_return was not filed by date the extended due_date taxpayer filed it sec_2001 partnership tax_return in date and included on it information about the sec_311 election taxpayer represents that the late filing of its partnership tax_return was the result of an honest mistake by law firm at all relevant times it intended to make the sec_311 election it is not requesting an extension as a result of hindsight it provided law firm with all of the information necessary for the preparation of it sec_2001 partnership tax_return and relief granted under sec_301_9100-3 the procedure and administration regulations will not result in taxpayer having a lower tax that it would have had it made a timely election plr-145455-02 law under sec_1 of the internal_revenue_code gain resulting from the sale_or_exchange of most capital assets is taxed at a capital_gains_rate of percent percent for gain otherwise taxed at an ordinary rate of percent or less sec_1 provides that the 20-percent capital_gains_rate is reduced to percent for qualified 5-year gain resulting from the sale_or_exchange of property with a holding_period beginning after date qualified 5-year gain is defined generally by sec_1 as the aggregate long-term_capital_gain from property held for more than years sec_311 of the taxpayer_relief_act_of_1997 tra97 allows a noncorporate taxpayer holding a capital_asset on date to elect to treat that asset as having been both sold and reacquired on that date date for readily_tradable stock for an amount equal to its fair_market_value if a taxpayer makes a sec_311 election the holding_period for the elected asset begins after date this makes the asset eligible for an 18-percent rate capital_gains_rate if it is later sold after having been held by the taxpayer for more than years from the date of the deemed sale and reacquisition a taxpayer makes a sec_311 election by following the instructions for the appropriate schedule d or form_4797 under these instructions the taxpayer must report the resulting gain in gross_income on the tax_return for the tax_year that includes the date of the deemed sale and attach a statement to the return stating that the election is being made under sec_311 of tra97 and listing the assets for which the election is being made the tax_return on which the gain is reported must be filed by its due_date including extensions taxpayers who timely filed their tax returns without making the sec_311 election for one or more eligible assets may still make the election by filing an amended_return within months of the due_date of the original return excluding extensions under appropriate circumstances the internal_revenue_service will grant requests to make a late sec_311 election under sec_301_9100-1 through of the procedure and administration regulations notice_2002_58 2002_35_irb_432 sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 of the regulations will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 of the regulations states that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer-- plr-145455-02 i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election due to intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations states that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 of the regulations provides that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer-- i seeks to alter a tax_return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 of the regulations states that the service will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief the interests of the government will be prejudiced if i granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money and ii the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment before the taxpayer’s receipt of a ruling granting relief under this section plr-145455-02 analysis taxpayer acted reasonably and in good_faith with respect to making the sec_311 election taxpayer reasonably relied on qualified_tax professionals at law firm the tax professionals engaged by taxpayer advised it to make the sec_311 election and were taking steps necessary to make the sec_311 election but due to an oversight failed to ensure that taxpayer made the sec_311 election on a timely basis granting relief to taxpayer to make a late sec_311 election will not prejudice the interests of the government granting relief would not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the sec_311 election had been timely made the tax_year the taxable_year in which the regulatory election should have been made is not closed by the period of limitations on assessment sec_301_9100-3 of the regulations does not apply in the instant case because law firm was competent to render advice on the regulatory election and taxpayer informed law firm of all relevant facts sec_301_9100-3 of the regulations does not apply in the instant case because taxpayer i is not seeking to alter a tax_return position for which an accuracy-related_penalty has been or could be imposed ii did not chose not to file the sec_311 election and iii did not use hindsight in requesting relief conclusion based solely on the facts as represented and the applicable law we conclude that the request for relief under sec_301_9100-3 of the regulations should be granted accordingly taxpayer is granted an extension of time to make the sec_311 election through the date taxpayer filed it sec_2001 partnership tax_return therefore the sec_311 election made on taxpayer’s late-filed return was timely made a copy of this letter must be attached to any income_tax return to which it is relevant and should be kept with taxpayer’s records the ruling contained in this letter is based on information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted or facts assumed in support of the ruling_request it is subject_to verification on examination except as expressly provided therein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter does not rule on whether taxpayer is eligible to make a sec_311 plr-145455-02 election or the validity of the sec_311 election made on taxpayer’s late-filed partnership tax_return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely christopher f kane branch chief office of associate chief_counsel income_tax accounting enclosures copy for sec_6110 purposes
